Citation Nr: 0708064	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  02-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
sarcoidosis.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

3.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome, right knee.

4.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome, left knee.

5.  Entitlement to a compensable rating for residuals of 
right thumb fracture.

6.  Entitlement to a compensable rating for bunion, right 
foot.

7.  Entitlement to a compensable rating for bunion, left 
foot.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1976 to February 2001, and had more than five years 
of prior active duty.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's pulmonary sarcoidosis is inactive, does not 
require systemic high dose (therapeutic) corticosteroids for 
control, and is not manifested by cardiac involvement or by 
progressive pulmonary disease.  

2.  Throughout the appellate period, the veteran's 
lumbosacral strain has been manifested by limitation of 
motion of the lumbar spine that has been no more than 
moderate; severe lumbosacral strain is not shown; forward 
flexion of the lumbosacral spine limited to 30 degrees or 
less or ankylosis are not shown.

3.  Throughout the appellate period the veteran's right knee 
disability has been manifested by crepitus and complaints of 
pain; arthritis is shown by X-ray but there has been full 
range of motion throughout the period, with no laxity or 
functional loss.  
4.  Throughout the appellate period the veteran's left knee 
disability has been manifested by crepitus and complaints of 
pain; there has been full range of motion throughout the 
period, with no more than mild laxity noted on one occasion, 
but with no functional loss.  

5.  Throughout the appellate period, the veteran's right 
thumb fracture residuals have been manifested by complaints 
of pain; ankylosis has not been shown; limitation of motion 
to the extent of a gap of one to two inches between the thumb 
pad and the fingers with the thumb attempting to oppose the 
fingers is not shown.

6.  The veteran is not shown to have had resection of the 
metatarsal head surgery on the right foot bunion; severe 
hallux valgus equivalent to amputation of the great toe is 
not shown; further functional impairment of the  right foot 
due to bunion or disability equivalent to moderate foot 
injury is not shown.

7.  The veteran is not shown to have had resection of the 
metatarsal head surgery on the left foot bunion; severe 
hallux valgus equivalent to amputation of the great toe is 
not shown; further functional impairment of the left foot due 
to bunion or disability equivalent to moderate foot injury is 
not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for sarcoidosis is not 
warranted.  38 U.S.C.A. §§  1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.27, 4.7, 4.97, Diagnostic Code 
(Code) 6846 (2006).

2.  A rating in excess of 20 percent for lumbosacral strain 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Code 5237 (2006).

3.  A rating in excess of 10 percent for patellofemoral pain 
syndrome, right knee, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5257, 5260, 
5261 (2006).
4.  A rating in excess of 10 percent for patellofemoral pain 
syndrome, left knee, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(2006).

5.  A compensable rating for right thumb fracture residuals 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.31, 4.71a, Code 5224 (in effect prior to and 
since August 26, 2002); Code 5228 (2006).

6.  A compensable rating for right foot bunion is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.71a, Codes 5280, 5284 (2006).

7.  A compensable rating for left foot bunion is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.71a, Codes 5280, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The issues on appeal are from the initial ratings assigned 
with a grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, a March 2003 letter from the RO provided 
notice of the evidence necessary to substantiate the claims 
and of VA's and the veteran's responsibilities in claims 
development.  The June 2002 statement of the case (SOC) 
advised the veteran of pertinent rating criteria, and the 
August 2006 supplemental SOC (SSOC) provided him with the 
text of the revised rating criteria for rating disabilities 
of the spine, which became effective on September 26, 2003.  
The veteran has had full opportunity to participate in VA's 
adjudicatory/appeal process, and is not prejudiced by any 
notice deficiency that may have occurred earlier.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA examinations in May 2000, November 2002, 
and April 2006.  VA's duty to assist the veteran in the 
development of facts pertinent to his claims is met.

II.  Factual Background

On May 2000 VA examination it was noted that the veteran 
continued to report shortness of breath and wheezing.  He 
used prednisone in the past.  Examination of the chest showed 
normal inspiration and expiration.  There were no rales, 
rhonci, wheezing, or crackles appreciated.  He moved air 
well.  The chest was normal to percussion and palpation.  He 
reported low back pain radiating into his right buttock 
occurring approximately once per month.  Examination showed 
flexion to 95 degrees, extension to 20 degrees, lateral 
motion to 20 degrees.  There was tenderness to the sacrum, 
and left paraspinous spasm was noted.  Straight leg raising 
test and gait were normal.  Neurological testing was normal.  
Examination of the knees found tenderness to palpation in the 
medial aspect of each knee.  Crepitation was moderate in the 
right knee and mild in the left knee.  Flexion was to 140 
degrees and extension to zero degrees bilaterally.  There was 
five degrees of lateral laxity to the left lateral collateral 
ligaments.  The right knee was stable.  There was no 
effusion.  The veteran reported pain in his feet if he 
overdid activities such as running.  The examiner noted 
bilateral bunions, mildly symptomatic.

VA examinations were conducted in November 2002.  Sarcoidosis 
examination showed diaphragms at equal levels.  Chest 
expansion and breath sounds were normal.  Chest X-ray showed 
no hilar or mediastinal adenopathy.  Pulmonary function 
studies were 100 percent within normal limits with a normal 
diffusion.  The veteran was not on any medication.  The 
impression was that his sarcoidosis was in remission and 
without any physiologic or radiographic findings.

The veteran reported occasional back pain with radiation into 
the right buttock, and  stiffness, but no weakness.  On 
examination, there were no tenderness, deformity, or lesions 
of the back.  Paravertebral muscles were of normal tone and 
without spasm.  Straight leg raising was negative.  Both 
patellar and both Achilles reflexes were 2+.  There was 
normal strength of ankle dorsiflexion and plantar flexion.  
Lumbosacral spine motion was from 18 degrees extension to 90 
degrees flexion.  There were 22 degrees of lateral bend to 
left and right, and 32 degrees of rotation to the left and 
right.  There was no apparent pain on spine motion.  X-rays 
showed narrowing of L5/S1 intervertebral disc space.  There 
were small anterior marginal traction osteophytes from L1 
through L4.  Lumbosacral strain was diagnosed.

Examination of the knees showed no effusion or ligamental 
laxity.  The right knee was aligned in three degrees valgus 
and the left knee in seven degrees valgus.  There was 
patellofemoral crepitation in both knees on active knee 
motion, more on the right than the left.  McMurray's sign was 
absent.  The patellar entrapment sign was positive in both 
knees.  Active range of motion of each knee was from zero to 
139 degrees.  X-rays no abnormalities.  Patellofemoral pain 
syndrome of both knees was diagnosed.

There was full range of motion of the right thumb.  The 
veteran was able to make a tight fist.  X-rays showed slight 
narrowing of the articular cartilage space of the 
metacarpophalangeal joint of the right thumb.  The examiner 
noted mild traumatic arthritis of the right thumb, manifested 
by mild pain and characteristic radiographic changes, but 
without limitation of motion.

The veteran reported pain in the right heel and left bunion.  
The examiner diagnosed bunion deformity, left foot, mild; and 
plantar fasciitis, right foot, mild.

The most recent VA examinations were conducted in April 2006.  
The veteran reported no current treatment for sarcoidosis.  
He reported some itching sensations or discomfort in his 
right chest, but no night sweats, weight loss, or fever.  On 
examination, his lungs were clear to percussion and 
auscultation.  X-rays showed no evidence of active pulmonary 
disease.  Pulmonary function tests were normal.  
Cardiovascular examination was normal.  The veteran walked 
without a cane or limp.  He stood erect without lift and with 
no abnormal curvature of the spine.  Forward flexion of the 
thoracolumbar spine was from zero to 90 degrees, with pain 
present between 70 and 90 degrees.  Extension was from zero 
to 30 degrees; left and right lateral flexion from zero to 30 
degrees; and left and right lateral rotation from zero to 30 
degrees, all without pain.  There was no evidence of loss of 
motion during repetitive use from pain, fatigue, weakness, or 
lack of endurance.  There was no difference in circumference 
of the mid thighs and mid calves, and no evidence of lower 
extremity weakness.  Hip and knee strengths were 5/5, and 
toes and ankles dorsiflexion and plantar flexion were 5/5.  
X-rays showed degenerative disc disease at L2 through L4 with 
advanced hypertrophic degenerative facet arthropathy at L4 
through S1.  The diagnosis was degenerative disc disease of 
the lumbosacral spine without radiculopathy.  The examiner 
estimated that the veteran would have additional functional 
limitation of a mild degree on repetitive use of the spine 
due to pain, fatigue, weakness, or lack of endurance.

Examination of the knees showed the following for each knee:  
flexion from zero to 140 degrees; extension from -10 to zero 
degrees without evidence of pain without evidence of loss of 
motion from pain, fatigue, weakness, or lack of endurance.  
Anterior drawer, Lachmann's and McMurray's signs were 
negative.  X-rays showed mild degenerative changes involving 
the right patellofemoral compartment with perhaps minimal 
narrowing of the medial compartments on standing view.  
Examination of the feet demonstrated hallux valgus of both 
feet with bunions.  Hallux valgus of the left foot was 15 
degrees, and of the right was 10-15 degrees.  These were not 
correctable with manipulation.  There were no other 
weightbearing changes and no edema.  The Achilles tendon, mid 
foot, and forefoot were well-aligned.  

X-rays of the right thumb showed mild to moderate 
degenerative changes at the first metacarpophalangeal joint.  

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Sarcoidosis

The veteran's sarcoidosis is rated 30 percent under 38 C.F.R. 
§ 4.97, Code 6846.  Under that Code, a 30 percent rating is 
warranted where there is pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids; a 60 percent rating is 
warranted with pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control.  A 100 
percent rating is warranted with cor pulmonale; cardiac 
involvement with congestive heart failure; or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.

The November 2002 VA examination specifically noted that the 
veteran's sarcoidosis was in remission and without any 
physiologic or radiographic findings.  The April 2006 VA 
examination noted no night sweats, weight loss, or fever.  
There was no evidence of active pulmonary disease.  Pulmonary 
function tests and cardiovascular examination were normal.  

The evidence does not show that the veteran has required 
systemic high dose corticosteroids for control of 
sarcoidosis; in fact, the disease has been inactive 
throughout the appeal period.  In the absence of any findings 
required for the next higher rating, there is no basis for an 
increased rating for sarcoidosis.

As this is an appeal from the initial rating assigned with 
the grant of service connection, the Board has considered 
whether a "staged" increased rating might be warranted for 
the service-connected sarcoidosis.  However, at no time since 
March 2001 has the sarcoidosis been more disabling than 
reflected by the current rating.    




Lumbosacral Strain

The criteria for rating spine disabilities were amended 
during the pendency of the veteran's appeal, effective 
September 26, 2003. 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
[Significantly, there was an interim revision of the criteria 
for rating disc disease.  However, service connection has not 
been awarded for thoracolumbar disc disease.  Consequently, 
the criteria for rating disc disease may not be considered.]

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the former criteria, lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position warranted a 20 
percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5295 (2002).

Limitation of motion of the lumbar spine was evaluated as 
slight (10 percent), moderate (20 percent) or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (2002).

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2006).
Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine applies to diagnostic 
codes 5235 to 5243 (with disc disease alternatively rated 
based on Incapacitating Episodes).  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.............................................40

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the 
height....................10

38 C.F.R. § 4.71a, Codes 5235-5243 (2006).  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2. Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

The record does not support a rating in excess of 20 percent 
for the veteran's low back disability.  Only the April 2006 
examination showed less than full flexion, and the 70 degrees 
of pain free flexion on that examination or the limitations 
of extension to 18 or 20 degrees on previous examinations 
reflect no more than moderate limitation of motion, thus a 
higher evaluation under Code 5292 is not warranted.  
Similarly, the evidence does not demonstrate severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, as would be required for 
a 40 percent evaluation under Code 5295.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no basis for a rating in excess of 20 
percent based on limitation of motion (Code 5292) due to any 
functional loss, as the veteran's range of lumbar spine 
motion even taking into account the painful range of motion 
has been well within the moderate range.

A higher evaluation is also not warranted when considering 
the criteria in effect from September 26, 2003.  Without 
evidence of forward flexion of the lumbar spine limited to 30 
degrees or less, or ankylosis, a higher rating of 40 percent 
cannot be granted. 38 C.F.R. § 4.71a, Code 5237.  Lumbar 
flexion on the one examination of record since the criteria 
took effect was painless to 70 degrees (limited by pain 
beyond that point), and ankylosis clearly was not shown.  The 
Board acknowledges the April 2006 VA examiner's statement 
regarding mild additional limitation following repetitive 
use.  There was no evidence of muscle atrophy or other 
objective indicia reflecting significant function loss.  
Hence, the Board concludes that the 20 percent evaluation 
currently assigned to the service- connected lumbar spine 
encompasses any functional impairment, pain, and weakness 
shown.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59.

As the preponderance of the evidence is against this claim, 
the doctrine of reasonable doubt is not for application.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected back disability, as 
the Court indicated can be done in this type of case.  Upon 
reviewing the longitudinal record, it is found that at no 
time since March 2001 has the back disability been more 
disabling than reflected by the 20 percent rating assigned. 

Right Knee

Under Code 5257 (for other impairment of the knee), recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling if slight, 20 percent disabling if moderate, and 30 
percent disabling if severe.  38 C.F.R. § 4.71a, Code 5257.  

Under Code 5258, dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5258.  

Limitation of flexion of the leg to 15 degrees is rated as 30 
percent disabling; to 30 degrees is rated as 20 percent 
disabling; to 45 degrees is rated as 10 percent disabling; 
and to 60 degrees is rated as noncompensably disabling.  38 
C.F.R. § 4.71, Code 5260.  

Limitation of extension of the leg to 45 degrees is rated as 
50 percent disabling; to 30 degrees is rated as 40 percent 
disabling; to 20 degrees is rated as 30 percent disabling; to 
15 degrees is rated as 20 percent disabling; to 10 degrees is 
rated as 10 percent disabling; and to 5 degrees or less is 
rated noncompensable.  38 C.F.R. § 4.71a, Code 5261.  

VAOPGCPREC 23-97 (1997) provides that arthritis with 
limitation of motion and instability may be assigned separate 
ratings (under Codes 5003 and 5257).  VAOPGCPREC 9-2004 
provides that a veteran may receive separate ratings under 
Codes 5260 (leg, limitation of flexion) and 5261 (leg, 
limitation of extension) for disability of the same joint.  

Normal knee range of motion is leg extension to 0 degrees and 
leg flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The veteran's right knee disability is currently rated under 
Code 5257, for other impairment of the knee, at 10 percent, 
the rating corresponding to slight disability.  Objective 
findings of record have not shown any laxity of the right 
knee.  While mild degenerative changes were shown by X-ray in 
April 2006, and crepitation has been noted, range of motion 
has been full on each examination.  

Based on this evidence, there has been no showing of 
limitation of motion of the right knee that would warrant a 
compensable rating under either Code 5260 or 5261.  Arthritis 
has been diagnosed but in the absence of any showing of 
instability or limitation of motion there is no basis for 
separate ratings for painful motion (under Code 5003) and 
instability (under Code 5257).  See VAOPGCPREC 23-97.  
Further, there is no basis for the award of a 20 percent 
rating under Diagnostic Code 5258, as the evidence does not 
show, nor does the veteran allege, that there has been 
dislocation of semilunar cartilage with locking of the right 
knee.  

The disability is properly rated as other impairment under 
Diagnostic Code 5257.  The objective evidence shows 
tenderness to palpation on the May 2000 examination, and 
crepitus noted in May 2000 and November 2002.  The April 2006 
examiner specifically noted no functional loss and no painful 
motion.

Because the evidence has not at any time shown more than 
slight impairment of the right knee, the Board finds that the 
functional limitations imposed by the right knee crepitus or 
tenderness are appropriately compensated by the 10 percent 
rating assigned.  The evidence does not show that the 
veteran's right knee disability meets or more closely 
approximates moderate impairment, which would be required for 
the next higher 20 percent rating under Code 5257.  The 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.

The Board has considered whether a "staged" increased rating 
is warranted for the right knee disability.  Upon reviewing 
the longitudinal record in this case, we find that, at no 
time since March 2001 has the right knee disability been more 
disabling than reflected by a 10 percent rating. 

Left Knee

The veteran's left knee disability is currently rated under 
Code 5257, for other impairment of the knee, at 10 percent, 
the rating corresponding to slight disability.  Objective 
findings of record showed five degrees of lateral laxity on 
the May 2000 VA examination.  No laxity was noted on November 
2002 and April 2006 examinations.  Degenerative changes have 
not been shown by X-ray.  Crepitation has been noted; however 
range of motion was full on each examination.  

Based on this evidence, there is no showing of limitation of 
left knee motion that would warrant a compensable rating 
under either Code 5260 or Code 5261.  Arthritis has not been 
diagnosed so there is no basis for separate ratings for 
painful motion (under Code 5003) and instability (under Code 
5257).  See VAOPGCPREC 23-97.  Further, there is no basis for 
the award of a 20 percent rating under Diagnostic Code 5258, 
as the evidence does not show, nor does the veteran allege, 
that there has been dislocation of semilunar cartilage with 
locking of the left knee.  

The disability is properly rated as other impairment under 
Diagnostic Code 5257.  The objective evidence shows 
tenderness to palpation on the May 2000 examination, and 
crepitus noted in May 2000 and November 2002.  Mild laxity 
was present on the May 2000 examination.  The April 2006 
examiner specifically noted no functional loss and no painful 
motion.

Because the evidence has not at any time shown more than 
slight impairment of the left knee, the Board finds that the 
functional limitations imposed by the left knee crepitus, 
tenderness, and the laxity noted on the May 2000 examination 
are appropriately compensated by the 10 percent rating 
assigned under Code 5257.  The evidence does not show that 
the veteran's left knee disability meets or more closely 
approximates moderate impairment, which would be required for 
the next higher 20 percent rating under Code 5257.  The 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" increased rating for the service-connected left knee 
disability.  Upon reviewing the longitudinal record in this 
case, we find that, at no time since March 2001 has the left 
knee disability been more disabling than reflected by the 10 
percent rating. 

Right Thumb

The right thumb fracture residuals are rated noncompensable 
under Code 5224.  See 38 C.F.R. § 4.71a.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirement for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Before August 26, 2002, Code 5224 provided a 10 percent 
rating for favorable ankylosis of either thumb and a 20 
percent rating for unfavorable ankylosis of either thumb.  38 
C.F.R. § 4.71a.

Since August 26, 2002, Code 5224 provides a 10 percent rating 
for favorable ankylosis of either thumb and a 20 percent 
rating for unfavorable ankylosis of either thumb.  38 C.F.R. 
§ 4.71a.  A note directs reviewers to also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, Code 5224.

Code 5228 provides that limitation of motion of the thumb 
with a gap of less than one inch (2.5 cm.) between the thumb 
pad and the fingers with the thumb attempting to oppose the 
fingers warrants a zero percent rating; limitation of motion 
of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers warrants a 10 percent 
rating; and limitation of motion of the thumb with a gap of 
more than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5228.

Neither the old nor the new rating criteria are more 
favorable to the veteran's claim.  Thus, the Board will apply 
the August 26, 2002, revised criteria for the rating for the 
disability since their effective date.  The prior version of 
the regulation will be applied to rate the veteran's 
disability for any period preceding the effective date of the 
amendment.  VAOPGCPREC 3-00.

The criteria for a compensable rating for residuals of a 
right thumb fracture are not met.  There is no medical 
evidence that the right thumb is ankylosed.  From August 26, 
2002, while he complained of continued pain and difficulty 
holding and grasping objects, there is no medical evidence of 
limitation of motion consistent with a gap of one to two 
inches between the right thumb pad and the fingers.  The 
November 2002 VA examination specifically stated there was no 
limitation of motion of the thumb, and the veteran was able 
to make a fist.  

Not one of the examination reports suggests that the 
veteran's right thumb disability picture reflects ankylosis 
or limitation of motion with a gap of one to two inches 
between the thumb pad and the fingers.  Accordingly, the 
currently assigned noncompensable rating is appropriate, and 
a compensable rating is not warranted for the right thumb 
disability.  38 C.F.R. §§ 4.7, 4.71a, Codes 5224 and 5228.  

The objective medical evidence does not show functional loss 
of the right thumb.  Thus, a higher rating under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is not 
warranted.  See DeLuca, supra.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  The evidence is 
not so evenly balanced as to raise doubt concerning any 
material issue. 38 U.S.C.A. § 5107(b). 

The Board has considered whether the veteran is entitled to a 
"staged" increased rating for the service-connected right 
thumb disability.  Upon review of the longitudinal record, we 
find that, at no time since March 2001 has the right thumb 
disability been more disabling to a compensable degree.. 

Right Foot

The veteran's right foot bunion disability is currently rated 
under Code 5280 for hallux valgus.  Under Diagnostic Code 
5280, a 10 percent rating is warranted for unilateral hallux 
valgus, if severe, equivalent to amputation of the great toe 
or if operated upon with resection of the metatarsal head.  
38 C.F.R. § 4.71a, Code 5280.
Diagnostic Code 5284 provides a 10 percent rating for 
moderate foot injury.  A 20 percent rating is warranted for 
moderately severe foot injury; and a 30 percent rating is 
warranted for a severe foot injury.

The veteran's right foot bunion has been described as mildly 
symptomatic on examination.  No weightbearing changes or 
edema have been demonstrated, and the Achilles tendon, mid 
foot and forefoot have been well-aligned.  There is no 
evidence that the veteran has had resection of the metatarsal 
head, or that his hallux valgus is equivalent to amputation 
of the great toe.  There is no evidence of any further 
functional impairment of the right foot due to the bunion.  
The Board therefore concludes that the veteran's service-
connected right foot bunion does not more closely approximate 
the criteria for a compensable rating under Code 5280 than 
those for a noncompensable rating.  Furthermore, it would 
more properly be rated under a more favorable diagnostic 
code.  Specifically, moderate foot injury that would allow a 
10 percent rating under Code 5284 is not shown.  Accordingly, 
an increased rating is not warranted.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the claim, the doctrine does not 
apply.

The Board has considered whether the veteran is entitled to a 
"staged" increased rating for the right foot disability.  
Upon reviewing the longitudinal record in this case, we find 
that, at no time since March 2001 has the right foot 
disability been sufficiently disabling to warrant a 
compensable rating. 

Left Foot

The veteran's left foot bunion disability is also rated under 
Code 5280 for hallux valgus.  His left foot bunion has been 
described as mildly symptomatic on examination.  No 
weightbearing changes or edema have been demonstrated, and 
the Achilles tendon, mid foot and forefoot have been shown to 
be well-aligned.  There is no evidence of resection of the 
metatarsal head for the left foot bunion, or that the 
veteran's hallux valgus is equivalent to amputation of the 
great toe.  Also, there is no evidence of any further left 
foot functional impairment due to the bunion.

The Board therefore concludes that the veteran's service-
connected left foot bunion does not more closely approximate 
the criteria for a compensable rating under Diagnostic Code 
5280 than those for a noncompensable rating, and would not 
properly be rated under a more favorable diagnostic code.  
Specifically, moderate foot injury is not shown that would 
allow a 10 percent rating under Code 5284.  Accordingly, an 
increased rating is not warranted.  The Board has considered 
whether the veteran is entitled to a "staged" increased 
rating for the left foot disability.  Upon review of the 
longitudinal record, we find that at no time since March 2001 
has the left foot disability been sufficiently disabling to 
warrant a compensable rating.  As the preponderance of the 
evidence is against this claim, the reasonable doubt doctrine 
does not apply.


ORDER

A rating in excess of 30 percent for sarcoidosis is denied.

A rating in excess of 20 percent for lumbosacral strain is 
denied.

Ratings in excess of 10 percent for right knee and left knee 
patellofemoral pain syndrome are denied.

Compensable ratings for residuals of right thumb fracture, 
and right and left foot  bunions are denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


